Citation Nr: 1203723	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  06-33 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for discoid lupus erythematosus (DLE).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Counsel

INTRODUCTION

The Veteran had active service from March 1970 to October 1972.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of April 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In December 2009, the Board remanded the present matter for additional development and due process concerns.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

DLE did not onset in service and is not causally related to service.  


CONCLUSION OF LAW

The criteria for service connection of DLE have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Substantially compliant notice was sent in January 2005 and March 2006 letters, and the claim was readjudicated in an October 2006 statement of the case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant examinations, obtained a probative medical nexus opinion (i.e. an opinion supported by rationale), and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file, and the appellant has not contended otherwise.  Finally, the Board is satisfied that there has been substantial compliance with the remand directives issued in the previous Board decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Service connection may also be granted for chronic disorders, such as systemic lupus erythematous, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet.App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 495-96 (1997)).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet.App. at 496.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

According to the Merck Manual, Discoid lupus erythematosis (DLE) is a set of skin changes that can occur as part of lupus, with or without systemic involvement (in other words, DLE is not the same as systemic lupus erythematosus).  Skin lesions begin as erythematosus plaques and progress to atrophic scars.  They cluster in light-exposed areas of the skin, such as the face, scalp, and ears.  DLE is distinct from systemic lupus erythematosus (SLE), though they can coexist.   The Merck  Manual; Musculoskeletal and Connective Tissue Disorders: Autoimmune Rheumatic Disorders: Systemic Lupus Erythematosus; Online Ed.

A November 1971 service treatment record indicates that the Veteran had an erythematous rash on the groin area.  The impression was "possible fungal," and he was prescribed a cream.  The subsequent service medical records are silent for any complaints or treatment pertaining to the skin, and the August 1972 separation examination record reflects normal clinical findings for the skin and a negative history. 

A July 1977 examination record reflects normal clinical findings for the skin.  The record also appears to reflect that the Veteran provided a negative history as to skin disease.  A November 1977 treatment record reflects a finding of a scaly, flaking rash on the face.  The impression appears to have been eczema.  A May 1978 treatment record reflects a history of a facial blemish.  Examination revealed a flesh-colored blemish on the right cheek and left inferior posterior cheek.  The impression was questionable eczema.  In October 1979, based on the presence of a scarred patch on the left mandible, the Veteran underwent a biopsy to rule out DLE.  The biopsy was negative for lupus and compatible with chronic folliculitis and epidermal inclusion cyst.  A November 1979 treatment record reflects a finding of possible DLE.  A November 1980 treatment record reflects a history of discoid facial lesions.  The record notes that the lesions were thought to be DLE but the biopsy showed chronic folliculitis.  After examination, the Veteran was assessed with rule out DLE/"collagen [illegible]."  April 1981 treatment records reflect that the Veteran received an injection for discoid lupus lesions.  A January 1981 treatment record indicates that the Veteran had plaques on the face which were typical of discoid lupus.  An April 1981 treatment record reflects a diagnosis of DLE.  A July 1983 examination record indicates that clinical evaluation of the skin was abnormal; there were several red macular roughened areas on the side of the neck.  January and May 1985 treatment records reflect diagnoses of DLE.  Subsequent records reflect continued diagnoses of DLE.  See generally federal treatment records.  

In May 1986, the Veteran reported DLE since 1971.  The Veteran indicated that he had spider hemangioma of the anterior neck and chest areas in Vietnam and discoid lesions of the face in 1974.  See May 1986 federal treatment record.  In November 2004, the Veteran reported a 28 year history of his skin condition.  See November 2004 VA treatment record.  He reported that he was diagnosed with DLE after a biopsy while he was incarcerated.  In February 2005, the Veteran reported a history of facial rash for more than 30 years.  See February 2005 VA examination record.  In February 2006, the Veteran reported a history of DLE since 1972, proven since 1978.  See February 2006 VA treatment record.  

A February 2005 VA examination record reflects a diagnosis of systemic lupus erythematosis (SLE) based on physical examination and review of the records.  This is the only diagnosis of SLE of record.

The record of a June 2010 VA examination conducted pursuant to the Board remand reflects the Veteran's history of two little red spots on his chest when he returned from Vietnam.  He indicated that the spots did not look significant, that he was "pretty sunburnt in that area," and that the spots never went away.  He added that, a couple of years later, he noticed a spot on his face.  He reported that over the years, the lesions got bigger until 1978, when he received a biopsy.  He explained that he did not report the spots in service because they did not bother him.  After examination, the Veteran was assessed with discoid lupus.  The examiner opined that the DLE is not related to service.  The examiner explained that the 1971 groin rash was documented as fungal and that the Veteran's DLE lesions have never affected below the waistline.  The examiner added that there has not been a recurrence of the groin rash documented since the initial 1971 treatment.  Thus, the examiner found it reasonable to conclude that the groin rash was a separate entity.  Furthermore, based on review of the claims file, the examiner found that the earliest possible skin condition related to DLE occurred in 1977, when the Veteran was treated for eczema.  The examiner noted that the facial conditions treated in 1977 and 1978 may have been DLE and that the impressions of eczema may have been a misdiagnosis due to the similar appearance of eczema and DLE.  

After review of the evidence, the Board finds service connection is not warranted because the evidence does not suggest that DLE onset in service or is causally related to service.  Initially, the Board notes that the competent and probative evidence does not suggest that DLE onset in service.  The service treatment records reflect no histories or findings suggestive of DLE (i.e. histories of skin issues affecting the face, neck, or chest), and the first evidence possibly suggestive of DLE dates in 1977, approximately than 5 years after separation from service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Board acknowledges that the Veteran has reported that his DLE onset in service.  Initially, the Board notes that the Veteran has clarified that he had hemangioma which onset in service.  The medical record does not suggest that hemangioma are a symptom of DLE or that the two condtions are related, however, and the Veteran is not competent to relate the two; thus, the Board finds the history of hemangioma during and since service is not a history of a DLE symptom during and since service.   Furthermore, even if the Veteran's statements were interpreted as a history of continuity of symptomatology, the Board finds the histories are less credible, and thus less probative, than the evidence that the initial symptom onset in November 1977:  specifically, the normal clinical findings and absence of a history of a skin issue during examination in 1972 and 1977 and the varying histories as to the date of onset of the Veteran's DLE (the Veteran has alternately reported that the DLE onset in service, in 1974 and in 1978).  

Furthermore, the record does not contain any competent evidence linking the DLE to service, though it includes a highly probative opinoin that it is not related to service.  The Board acknowledges that the Veteran asserts that his DLE is secondary to service.  As a layperson, however, the Veteran is not competent to make such a determination.  See 38 C.F.R. § 3.159(a)(2); Layno, 6 Vet. App. at 471.  In this case, the competent evidence does not suggest a link between the DLE and service.  

The Board acknowledges that the Veteran served in Vietnam and, as such, he is presumed to have been exposed to Agent Orange.  DLE is not a disease which VA presumes was caused by Agent Orange, however, and based on the absence of medical evidence otherwise suggesting a link between DLE and the Veteran's exposure to Agent Orange, the Board finds service connection is not warranted based on herbicide exposure.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

 Finally, the Board acknowledges that the record includes a diagnosis of SLE.  Initially, the Board notes that it finds this diagnosis is not probative because it was not based on testing, such as a biopsy, and it is contradicted by the other diagnoses of record.  Even assuming the Veteran has SLE, however, service connection is not warranted for the same reasons set out above:  the probative evidence does not suggest that SLE manifested within a year of separation or is causally related to service.  Thus, service connection is not warranted on this basis.  


ORDER

Service connection for DLE is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


